Dissenting opinion by
Chief Justice Paynter:
When the father conveyed the property to his son, he did so for the express purpose of preventing his creditors from seizing and selling it to pay their debts against him. The son knew this fact, paid nothing for the property, and the conveyance was-absolutely void. The son could have had no cause of action against his father on a warranty in the deed, because (1) he had paid nothing for the property; (2) he participated in the fraud, and a court should not give him any relief for that reason.- The property was sold to pay a debt for which the father was surety. If the son could not maintain an section against his father, by reason of the fact the property was lost to him, then certainly he should not -against the pai*ty for wham the father was surety. As the son could not maintain -an action against the father, because he was particeps_ crimims, he for the same ■reason should not be permitted to maintain one against his father’s debtor to compel him to pay for the value of the property, the title to which he obtained in a fraudulent transaction with the father; the property being sold to pay a debt, the collection of which was sought to be avoided by the transaction. The court held that the son took the property subject to the payment of the father’s debts. Assuming this to be true, then the following condition existed; It was sold to pay the father’s debt, and the result of the sale shows he acquired no interest in the property, as the entire proceeds were necessary to pay the-debts. At most, he got a shadow, — no substance. Noth*762ing of value was taken fro.ru him by the sale. He was not deprived of anything belonging to him, — consequently sustained no damages; hence there was no implied liability upon which an action would arise in his favor. The interest in the property which was -sold belonged to the father. The law seized and appropriated it to the payment of the debt. The son is not entitled to be reimbursed on account of the sale of his father’s property for the father’s debts. The cause of action is in the father, not in the son, for the son did not acquire that which the law held for the father to pay his debts.
Judges DuRelle and White concur.